UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
FAN ENGINE SECURITIZATION LIMITED and JET
ENGINE HOLDING S.A.R.L.,

                   Plaintiffs,                      MEMORANDUM AND ORDER

            - against -                              19 Civ. 4318 (NRB)

DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Trustee, Senior Trustee, Operating Bank and
Security Trustee,

                   Defendant,

and

LOOMIS SAYLES INVESTMENT GRADE BOND FUND,
LOOMIS SAYLES BOND FUND, LOOMIS SAYLES
INVESTMENT GRADE FIXED INCOME FUND and NHIT
SECURITIZED CREDIT TRUST

                   Intervenors.

--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Addressed in this opinion is plaintiffs’ motion for summary

judgment, seeking a declaration that an event of default has not

occurred under the indenture and related operative documents that

govern the notes issued by plaintiff Fan Engine Securitization

Limited (“Fan Engine”) in a securitization transaction.             For the

following reasons, plaintiffs’ motion for summary judgment is

granted.1


      1     As filed, plaintiffs’ motion also sought summary judgment on a
breach of contract claim. That aspect of plaintiffs’ motion is denied without
prejudice since that claim was outside the scope of the motion authorized by

                                     1
                              I.    Background

      This case was commenced on May 13, 2019, by the filing of a

complaint.    The next day, plaintiffs filed an Order to Show Cause

seeking   a   preliminary    injunction        and   a   temporary   restraining

order.     A hearing was held that afternoon.                   At the Court’s

suggestion, the parties conferred after the hearing and agreed

upon the form of a Temporary Restraining Order which the Court

signed and filed on May 14, 2019 (“TRO”).2

      This controversy has its genesis in a trust indenture, dated

October 31, 2013 (the “Indenture”).            The parties to that indenture

were the plaintiff Fan Engine as the Issuer, the defendant Deutsche

Bank Trust Company Americas (“Deutsche Bank”) as the Trustee,

Phoenix American Financial Services as the Administrative Agent,

and BNP Paribas as the initial Liquidity Facility Provider.

      Plaintiff Fan Engine is an Irish special purpose entity that

was   established    to   securitize       a   fleet     of   aircraft   engines.




the Court. See Memorandum and Order, July 11, 2019 (ECF No. 36). Under Federal
Rule of Civil Procedure 56(b), a party can file a motion for summary judgment
only after the close of all discovery unless the Court orders otherwise. The
Court previously authorized a pre-discovery motion for summary judgment based
on the understanding that plaintiffs’ motion would be limited, as consented to
by the parties, to the issue of whether an event of default had occurred under
the Indenture and related operative documents. Accordingly, there will be no
further reference to this aspect of plaintiff’s moving memorandum to which no
response by defendant or intervenors was required by the Court’s directive.
See Id.
      2     The Temporary Restraining Order dated May 14, 2019, requires, inter
alia, defendant to withdraw the notice of default and the Administrative Agent
to continue making distributions as if no default had occurred except that the
Trustee would hold in escrow the distributions for E Certificate holders. See
ECF No. 3.

                                       2
Parties’ Rule 56.1 Stmts. ¶ 10.3           Fan Engine generates revenue

primarily by leasing and selling aircraft engines it owns.              Id. at

¶ 10.     Together with related operative documents, the Indenture

memorializes the securitization of plaintiff Fan Engine.               One of

the   related   operative    documents     is   an   administrative    agency

agreement, dated October 31, 2013 (the “Administrative Agency

Agreement”).      Id. at ¶ 17.     The parties to this agreement are

plaintiff Fan Engine as the Issuer, defendant Deutsche Bank as the

Security    Trustee,   and   Phoenix   American      as   the   Administrative

Agent.      See Edelman Decl. Ex. D (ECF No. 29-4).                Under this

Agreement, the Security Trustee appointed the Administrative Agent

as its agent for the Bank Account Management Services as defined

in the Agreement.4

      Fan Engine issued, among other securities, Series A Notes and

E Certificates under the Indenture.             Parties’ Rule 56.1 Stmts.

¶ 18.     Over 70 percent of the Series A notes are beneficially held

collectively by Loomis,5 Id. at ¶ 15, which was granted leave to

intervene by the Court in a telephone conference on June 20, 2019,

following letter-briefing on the intervention issue.              See ECF Nos.



      3     “Parties’ Rule 56.1 Statements” refer to Plaintiffs’ Rule 56.1
Statement and Intervenors’ Rule 56.1 Counterstatement.
      4     Under the Administrative Agency Agreement, the Issuer also
appointed the Administrative Agent as an agent but only for the Issuer Group
Services, as defined therein, such as preparing for Fan Engine board meetings
and maintaining Fan Engine’s books and records.
      5     “Loomis” refers collectively to the following entities: Loomis
Sayles Investment Grade Bond Fund, Loomis Sayles Bond Fund, Loomis Sayles
Investment Grade Fixed Income Fund and NHIT Securitized Credit Trust.

                                       3
10, 14, 22, 40.           The other plaintiff Jet Engine Holdings S.A.R.L.

beneficially         owns    E     Certificates,           which    represent      beneficial

ownership interests in the Issuer, Fan Engine.                           Parties’ Rule 56.1

Stmts. ¶ 13.

       The    Indenture       establishes           the    terms    of    and    process   for

distributions to the holders of Series A Notes and E Certificates.

Two    days    before       each    Payment      Date,       the    Administrative      Agent

prepares a “Payment Date Schedule” that sets forth the amounts to

be    paid    with    respect       to    Series     A     Notes    and    E    Certificates.

Indenture      § 3.06(h).            The      Administrative         Agent      delivers   the

Payment Date Schedule to the Trustee, noteholders, and certificate

holders. Id. On each Payment Date, the Administrative Agent makes

distributions         pursuant           to    the        Payment    Date       Schedule   by

transferring the funds in the Accounts. Id. § 3.08(a). Even after

the distributions are effectuated, each recipient of distribution

“is obligated to hold for the benefit of the Senior Claimant any

amounts received by such [p]erson which, under the terms of the

Indenture, should have been paid to or on behalf of the Senior

Claimant      and    to     pay     over      such    amounts       to    the    Trustee   for

application as provided in Section 3.08[.]”                         Id. § 10.01(a).

       Intervenors issued to defendant—as the Senior Trustee and

Trustee—a direction letter on May 1, 2019, and a letter supplement

on May 6, 2019, instructing defendant to issue Fan Engine a notice

of default. Parties’ Rule 56.1 Stmts. ¶¶ 53, 54, 57, 59; see also,

                                                4
Edelman Decl. Ex. H (ECF No. 29-8); Edelman Decl. Ex. I (ECF No.

29-9).    In those letters, intervenors alleged that an event of

default had occurred under Section 4.01(c) of the Indenture because

the distributions made by the Administrative Agent did not comport

to the priority scheme specified in Section 3.08(a).                Parties’

Rule 56.1 Stmts. ¶ 54.     The intervenors proffered that the Payment

Date   Schedules   prepared    by   the   Administrative   Agent    did   not

accurately reflect their entitlements under the Indenture and

distributions made in accordance with those Payment Date Schedules

necessarily constituted a failure to pay any amount that was “due

and payable" under Section 4.01(c).6           Id. at ¶ 59.        Given the

intervenors’ holding of more than 70 percent of the outstanding

Series A Notes, defendant Deutsche Bank issued a notice of default

on May 9, 2019, citing Section 4.01(c) of the Indenture, in

reliance on the intervenors’ contention.        May 13, 2019, Conference

Tr. (ECF No. 12) at 9; Parties’ Rule 56.1 Stmts. ¶ 1; see also,

Edelman Decl. Ex. J (ECF No. 29-10).           Plaintiffs’ response was

this lawsuit, challenging the notice of default.

       Following the entry of the TRO, granting of Loomis’ motion to

intervene, exchanges on an appropriate briefing schedule and with



      6     The Administrative Agent has disputed that there was any error in
its calculations. At oral argument, the Court asked the parties whether the
Administrative Agent had reviewed its calculations of past Payment Date
Schedules as provided for in the TRO.         Plaintiffs indicated that the
Administrative Agent performed the recalculation, but had not changed its
position on the accuracy of the Payment Date Schedules. See Oral Arg. Tr. 3.

                                     5
the Court’s involvement, the parties arrived at an agreed-upon

briefing schedule, which was endorsed by the Court on June 26,

2019.     See ECF No. 27.    As noted earlier, the Court made clear in

its Memorandum and Order of July 11, 2019, that the plaintiffs’

motion for summary judgment was limited to the issue of whether an

event of default has occurred under the Indenture and related

operative documents.      See ECF No. 36.     Oral argument on this motion

was held on September 16, 2019.        7




                              II.    Discussion

      A. Legal Standards

      In this motion, plaintiffs seek the entry of summary judgment

in the form of a declaration.         This request for relief implicates

two of the Federal Rules of Civil Procedure.




      7     On August 9, 2019, plaintiffs requested for expedited consideration
of this motion, stating that the ongoing dispute as to whether an event of
default had occurred under the Indenture was significantly undermining the
Issuer’s efforts to refinance the notes at issue and was threatening its
continued viability. See ECF No. 50. Under the Indenture, on October 31, 2019,
the annual interest rate for the Series A Notes will increase by 5 percent and
the Series A noteholders will start collecting all cash available in the
Collections Account until there is no longer any principal outstanding.
Parties’ Rule 56.1 Stmts. ¶ 90; Indenture § 3.08(vii) & (xiii). Plaintiff Fan
Engine would have to embrace the impact of these changes unless it completes
refinancing by October 31, 2019.        Referring to these imminent changes,
plaintiffs, in their motion papers and at oral argument, have called into
question the intervenors’ motive in issuing a notice of default. See Oral Arg.
Tr. 20. Because there has been no discovery yet in this action, the Court does
not make any finding as to the intervenors’ motive. Still, being mindful of
the consequences of the cash-sweep and interest rate hike for plaintiff Fan
Engine, the Court held an oral argument on September 16, 2019, and has considered
this motion on an expedited basis. See ECF No. 52. Thus, on September 19,
2019, this Court filed a brief decision highlighting the rulings fully set out
herein. See ECF No. 53.

                                       6
               i. Federal Rule of Civil Procedure 56

       Summary judgment is appropriate when “the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”                Fed. R. Civ. P.

56(a).     Under New York law, which controls the Indenture and

related operative documents, “the initial interpretation of a

contract       is    a   matter   of   law   for   the   court   to     decide.”

International Multifoods Corp. v. Commercial Union Ins. Co., 309

F.3d     76,    83   (2d   Cir.   2002).      “Included    in    this    initial

interpretation is the threshold question of whether the terms of

the contract are ambiguous.”             Cable Science Corp. v. Rochdale

Village, Inc., 920 F.2d 147, 151 (2d Cir. 1990).                        “Contract

language is ambiguous if it is capable of more than one meaning.”

Matter of MPM Silicones, L.L.C., 874 F.3d 787 (2d Cir. 2017).

       At the same time, “[a] written agreement that is clear,

complete and subject to only one reasonable interpretation must be

enforced according to the plain meaning of the language chosen by

the contracting parties.”         Brad H. v. City of New York, 951 N.E.2d

743, 746 (N.Y. 2011). Moreover, “parties are not free to interpret

a contract in a way that frustrates the purpose of that contract

or that makes any provision of the contract meaningless.”                    Rex

Medical L.P. v. Angiotech Pharmaceuticals (US), Inc., 754 F. Supp.

2d 616, 624 (S.D.N.Y. 2010) (citing UBS Securities LLC v. Red Zone

LLC, 77 A.D.3d 575, 578 (N.Y. App. Div. 2010)).

                                         7
     Once the court concludes that a contract is unambiguous,

“[t]he proper interpretation of an unambiguous contract is a

question of law for the court, and a dispute on such an issue may

properly be resolved by summary judgment.”         Omni Quartz, Ltd. V.

CVS Corp., 287 F.3d 61, 64 (2d Cir. 2002).

        ii. Federal Rule of Civil Procedure 57

     Federal Rule of Civil Procedure 57 governs the procedure for

obtaining a declaratory judgment under 28 U.S.C. § 2201, the

Declaratory Judgment Act.      The Act provides that, “[i]n a case of

actual controversy within its jurisdiction . . . , any court of

the United States . . . may declare the rights and other legal

relations   of    any   interested   party   seeking   such   declaration,

whether or not further relief is or could be sought.”           28 U.S.C.

§ 2201 (a).      In determining whether to exercise jurisdiction over

an action for declaratory relief, a district court should analyze

“(1) whether the judgment will serve a useful purpose in clarifying

or settling the legal issues involved; and (2) whether a judgment

would finalize the controversy and offer relief from uncertainty.”

Dow Jones & Co. v. Harrods Ltd., 346 F.3d 357, 359 (2d Cir. 2003).

We exercise declaratory judgement jurisdiction here because the

declaration plaintiffs are seeking, if granted, will help clarify

the rights of the parties under the Indenture and the validity of

the notice of default previously issued by defendant.



                                     8
       B. Analysis

           i. Intervenors’ Position

       We begin with an overview of the intervenors’ position.

Intervenors allege that the Payment Date Schedules prepared by the

Administrative       Agent     contained     calculation        errors.8    More

specifically, they claim that, under the Indenture’s priority

scheme, a portion of the amounts specified in the Payment Date

Schedules as distributions for the E Certificate holders should

have been allocated to distributions for the Series A noteholders.

According to intervenors, distributions made pursuant to those

allegedly erroneous Payment Date Schedules triggered an event of

default    under   Section     4.01(c)     and   4.01(d)   of    the   Indenture.

Section 4.01(c) provides an event of default for:

       Failure to pay any amount . . . when due and payable in
       connection with any Note, to the extent that there are, on
       any Payment Date, amounts available for such payment in the
       Collections Account or under the Liquidity Facility, and
       the continuance of such default for a period of five (5) or
       more Business Days after such Payment Date.

Indenture § 4.01(c).         Section 4.01(d) provides an event of default

for:

       Failure by the Issuer to comply with any of the covenants,
       obligations, conditions or provisions binding on it under

       8    Despite alleging calculation errors, intervenors have not specified
which of the past Payment Date Schedules contained errors and how much they
were underpaid because of those errors.      It appears that the intervenors’
failure to particularize their allegation to specific Payment Date Schedules
results from their failure to obtain information regarding calculations. See
Intervenors’ Mem. of Law in Opp. to Mot. for Summ. J. (ECF No. 37) at 15. The
Court does not further inquire into the scale of alleged errors by the
Administrative Agent because this issue is irrelevant to this motion.


                                         9
     the Indenture, the Security Trustee Agreement or the Notes
     (other than a payment default for which provision is made
     in clauses (a), (b) or (c) above), if such failure or such
     breach materially adversely affects the holders of the
     [Series A Notes] and continues for a period of 10 days or
     more. . . .

Indenture § 4.01(d).        Intervenors claim that, even if the Court

were to conclude that the distributions allegedly made in violation

of the Indenture do not trigger an event of default under Section

4.01(c), such distributions would still trigger one under Section

4.01(d).

           ii. The Issuer’s      Lack     of     Authority     to   Effectuate
               Distributions

     Given the intervenors’ position that the alleged calculation

errors by the Administrative Agent result in a default by the

Issuer, we explore the Issuer’s role, if any, in making the

allegedly erroneous distributions.             The parties do not dispute

that calculating the amounts of and effectuating the distributions

at issue are part of “Bank Account Management Services” as defined

in the Administrative Agency Agreement.            See Edelman Decl. Ex. D

(ECF No. 29-4), § 2.04; Oral Arg. Tr. 3-4; Parties’ Rule 56.1

Stmts. ¶ 24.      In performing those services, the Administrative

Agent acts as the agent of the Security Trustee.                    Id.     That

relationship between the Administrative Agent and the Security

Trustee     is   further    confirmed    by     Section      2.01(c)   of   the

Administrative     Agency    Agreement,        which   provides     that    “the

Administrative Agent, in performing the Bank Account Management

                                    10
Services, is acting exclusively as the agent of the Security

Trustee and not in any agency or other capacity on behalf of any

Issuer Group Member,” including the Issuer.                   Edelman Decl. Ex. D

(ECF No. 29-4) § 2.01(c) (emphasis added).

    Significantly, the Issuer does not have any control over the

Collections Account and Engine Disposition Account (collectively,

“Revenues     Accounts”),       from     which       the     allegedly     erroneous

distributions       were   made.       See    Oral   Arg.    Tr.   5-6;    Indenture

§ 3.01(c) (“The Security Trustee shall have sole dominion and

control over the Accounts (including, inter alia, the sole power

to direct withdrawals or transfers from the Accounts)”).                         The

parties do not dispute that the revenues generated by the Issuer

are directly deposited into the Revenues Accounts by the Issuer’s

counterparties in engine lease or sale transactions without any

involvement    by    the   Issuer.       See    Oral   Arg.     Tr.   5;   Indenture

§ 3.02(a)(i) (“The Issuer shall cause the Servicer to direct all

Lessees to remit directly to the Collections Account”); Indenture

§ 3.02(f)   (“The      Issuer      shall,     and    shall    cause   each   Issuer

Subsidiary to, cause each purchaser of an Engine in an Engine

Disposition to remit directly to the Engine Disposition Account

the Net Sales Proceeds for such Engine Disposition”).                      Moreover,

once those revenues are deposited in the Revenues Accounts, the

Issuer has no authority to withdraw or transfer funds therein



                                         11
because it does not have signatory authority over those Accounts.9

See Oral Arg. Tr. 5-6; see also, Indenture § 3.01(c).           Simply put,

the Issuer is absolutely powerless to effectuate distributions

with the funds in the Revenues Accounts.        10


     Having     set    out   the   structure     of   the    securitization

transaction in the Indenture, we now turn to our evaluation of the

merits of the intervenors’ position.

          iii. Event of Default under Section 4.01(c)

     Intervenors argue that there was an event of default under

Section 4.01(c) of the Indenture because there was a failure to

pay an amount that was “due and payable.”             Intervenors maintain

that they did not receive distributions in amounts that were “due

and payable” under the Indenture because they received only the

amounts    specified    in   the   allegedly   erroneous     Payment   Dates

Schedules, which allegedly failed to accurately reflect their

entitlements under the Indenture, i.e. the amounts that were

actually “due and payable.”

     The intervenors’ argument is not novel.            In a very similar

case, Judge Pauley in this District entertained and rejected the



     9      It appears from the Indenture and related operative documents that
the only entities with signatory authority over the Revenues Accounts are the
Security Trustee and the Administrative Agent, as a delegate of the Security
Trustee. In fact, the parties do not dispute that those two entities are the
only ones capable of transferring the funds in those Accounts.
      10    In their reply brief and at oral argument, plaintiffs argued that
the Administrative Agent was also an agent of defendant as the Trustee. The
Court does not entertain this argument at this time because a finding on that
issue is not necessary in resolving this motion.

                                     12
argument advanced here by intervenors.                 In U.S. Bank National

Association v. Barclays Bank PLC, et al., No. 11 Civ. 9199, 2013

WL 1180414, at *1 (S.D.N.Y. Mar. 12, 2013), the trustee and

noteholders disputed whether there was an event of default under

the indenture that governed the notes issued by a securitization

entity, which owned commercial real estate debt securities.                In

U.S. Bank, the collateral manager selected the securities to be

held by the issuer, classified those securities based on their

performances and prepared the “Payment Report”—which specified

distribution amounts for various classes of noteholders—based on

its classification of the securities.            Id.    The trustee was then

required to make distributions “in accordance with the Payment

Report.”      Id.    at   *2.   Indisputedly,     the     collateral   manager

misclassified some of the securities held by the issuer.                  Id.

Consequently, the noteholders claimed that the misclassification

of securities by the collateral manager resulted in the senior

noteholders    not    receiving   their   full    entitlements    under   the

indenture with the difference being paid to the junior noteholders.

Id. at *3.    As intervenors do here, the noteholders there argued

that such erroneous distributions triggered an event of default as

a failure to pay any amount that was “due and payable.”                Id. at

*5.   Noting that the word “payable” was not defined in the

indenture, Judge Pauley referred to dictionary definitions of the

word “payable” and concluded that a “failure to pay any principal

                                    13
triggers an [e]vent of [d]efault only when the [t]rustee has the

ability to make principal payments but fails to do so.”                   Id. at

*5-6.     Judge Pauley then proceeded to hold that there was no event

of default, reasoning that, because the trustee, which was in

charge of effectuating distributions, could “only issue payments

‘in accordance with a Payment Report,’” there could be no “payable”

amount     outstanding    as     long   as    the   noteholders   had   received

distributions in the amounts specified in the Payment Reports.

Id. at *6.     In further support of this conclusion, Judge Pauley

noted that interpreting the word “payable” in the manner advanced

by the noteholders would frustrate the purpose of another provision

in the indenture that provided a mechanism to correct the type of

error alleged by the noteholders without triggering an event of

default.     Id.    The Court finds Judge Pauley’s reasoning in U.S.

Bank persuasive.11

     Applying Judge Pauley’s reasoning here, the Court concludes

that an amount is “payable” under Section 4.01(c) of the Indenture

only when the amount is specified in a Payment Date Schedule.

Otherwise, any calculation error made by the Administrative Agent

would     trigger   an   event    of    default,     with   potentially   severe

consequences to the Issuer, despite the undisputed fact that the

Indenture is structured to give the Issuer neither an authority to


     11     The U.S. Bank case was not cited by any of the parties in their
briefs. At the outset of oral argument, the Court made hard copies of the
decision available to the parties.

                                         14
oversee the calculation nor any ability to take any action that

would cure distribution errors stemming from any calculation error

by the Administrative Agent or its principal, the Security Trustee.

        Reading “payable” as we do leads to the conclusion that there

has     been    no     event   of   default     under   Section   4.01(c)     of   the

Indenture.           The Indenture provides that “[o]n each Payment Date,

.   .    .     the    Administrative     Agent     shall    distribute      from   the

Collections Account, or direct the Trustee in writing to do the

same, in each case in accordance with the Payment Date Schedule[.]”

Indenture       § 3.08(a)      (emphasis      added).      This   language    of   the

Indenture        is    unambiguous:     the     Administrative      Agent    has    an

authority to distribute only the amount specified in the Payment

Date Schedule.           From this, it logically follows that any amount

beyond the amount specified in the Payment Date Schedule is not

“payable” under the Indenture because the Administrative Agent

does not have an ability to make a distribution in that amount.

Intervenors fail to cite any provision in the Indenture or Related

Documents that grants the Administrative Agent any authority to

make a distribution in an amount other than the one specified in

the Payment Date Schedule.             The parties do not dispute that the

Administrative Agent has distributed, and the noteholders has

received the amounts specified in the Payment Date Schedule.                       See

Oral Arg. Tr. 17-18; Parties’ Rule 56.1 Stmts. ¶ 64.                     Therefore,

the Court concludes that there has been no event of default under

                                           15
Section 4.01(c) of the Indenture because there has been no amount

outstanding that the Administrative Agent could have, but failed

to distribute.12

      At oral argument, intervenors maintained that the existence

of a clawback provision in the indenture at issue in U.S. Bank

renders Judge Pauley’s decision distinguishable.              In particular,

intervenors claimed that the indenture in U.S. Bank included an

“express clawback mechanism” whereas the Indenture here does not.

See Oral Arg. Tr. 8.

      Regardless of what intervenors meant with the word “express,”

we reject the intervenors’ reading of Judge Pauley’s decision.

Properly understood, Judge Pauley’s opinion clearly indicates that

the existence of a clawback provision was an additional ground

supporting    his   conclusion    on   the     meaning   of   “payable”:   the

paragraph analyzing the significance of the clawback provision

starts with the word “Further.”             2013 WL 1180414, at *6.     Judge

Pauley’s interpretation of the word “payable” is persuasive even

without resort to the existence of a clawback provision.

      Even assuming, arguendo, that Judge Pauley relied on the

existence of a clawback provision in reaching his conclusion, our


      12    Separate from the “due and payable” discussion, we note—although it
forms no part of our holding—that the language following “due and payable” in
Section 4.01(c) is “to the extent that there are, on any Payment Date, amounts
available for such payment in the Collections Account . . . .” Indenture
§ 4.01(c) (emphasis added). Here, there has not been a suggestion that any
amount of money available was left undistributed in the Collections Account,
but only that the calculations by the Administrative Agent resulted in
distribution of wrong amounts.

                                       16
interpretation of Section 4.01(c) does not change because the

difference between the clawback provision in the indenture at issue

in U.S. Bank and the one set out in Section 10.01(a) of the

Indenture at issue here is not substantial enough to make Judge

Pauley’s decision distinguishable.13            The clawback provision at

issue in U.S. Bank and the provision in the Indenture are set out

for ease of comparison:

U.S. Bank                                 Fan Engine
Section 13.1     Subordination            Section 10.01 Subordination
                                          of the Securities and other
                                          Subordinated Obligations
      (h)       In   the  event    that         (a) Each Holder, the Investors,
notwithstanding the provisions of this    each Service Provider, the Liquidity
Indenture, any Holder of any Class A-     Facility Provider and each Hedge
1 Note or Subordinate Interest shall      Counterparty agrees that its claims
have    received    any   payment    or   against the Issuer for payment of
distribution in respect of such Class     amounts are subordinate to any claims
A-1 Note or Subordinate Interest          ranking in priority thereto as set
contrary to the provisions of this        forth   in   Section    3.08   hereof,
Indenture, then, unless and until all     including any post-petition interest
amounts    payable    to  each    Hedge   (each such prior claim, a “Senior
Counterparty    pursuant   to  Section    Claim”), which subordination shall
11.1(a)(iii) or to the Class A Notes,     continue until the holder of such
the Class B Notes, the Class C Notes,     Senior Claim (a “Senior Claimant”), or
the Class D Notes, the Class E Notes      the Trustee on its behalf, has
or the Class F Notes, as the case may     received the full cash amount of such
be, shall have been paid in full in       Senior Claim.    Each such Person is
Cash, such payment or distribution        also obligated to hold for the benefit
shall be received and held in trust       of the Senior Claimant any amounts
for the benefit of and shall forthwith    received by such Person which, under


      13    At oral argument, intervenors argued that, in U.S. Bank, it was the
trustee that holds the erroneously distributed amounts in a trust and makes
adjusted distributions. See Oral Arg. Tr. 8-9. The Court rejects this reading
of the clawback provision at issue in U.S. Bank because it is plainly
inconsistent with the language of that provision. The subject in the clawback
provision at issue there is the holders of notes issued under the indenture,
not the trustee. Therefore, under a natural reading of the provision, it is
the noteholders, not the trustee, that would “[hold] in trust for the benefit
of, and shall forthwith be paid over and delivered to, the [t]rustee.” Scrivens
Decl. in Supp. of Mot. for Summ. J., U.S. Bank, 11 Civ. 9199 (S.D.N.Y. Mar. 12,
2013), ECF No. 38-2.

                                      17
be paid over and delivered to the        the terms of the Indenture, should
Trustee which shall pay and deliver      have been paid to or on behalf of the
the same to the applicable Hedge         Senior Claimant and to pay over such
Counterparty or the Holders of the       amounts to the Trustee for application
Class A Notes, the Class B Notes, the    as provided in Section 3.08 hereof.
Class C Notes, the Class D Notes, the
Class E Notes or the Class F Notes, as
the case may be, in accordance with
this Indenture; provided, that, if any
such payment or distribution is made
other than in Cash, it shall be held
by the Trustee as part of the
Collateral and subject in all respects
to the provisions of this Indenture,
including this Section 13.1.




Scrivens Decl. in Supp. of Mot. for Summ. J., U.S. Bank, 11 Civ.

9199 (S.D.N.Y. Mar. 12, 2013), ECF No. 38-2; Indenture § 10.01(a).

     Given the similarity between the error-correction mechanism

in both indentures, Judge Pauley’s reasoning with respect to the

clawback provision is applicable here as well.              Section 10.01(a)

of the Indenture provides a mechanism for correcting distribution

errors without declaring an event of default.                 Adopting Judge

Pauley’s language to this case, “construing [Section 4.01(c)] in

isolation as a ‘hair trigger’ would significantly undermine—if not

completely frustrate—the purpose of [Section 10.01(a)].”                   U.S.

Bank, 2013 WL 118014, at *6; see also, UBS Securities LLC v. Red

Zone LLC¸77 A.D.3d at 579.      As Judge Pauley noted, reading Section

4.01(c) as a “hair trigger” would violate one of the “basic canons

of construction of contract law,” namely that “specific language

in a contract will prevail over general language where there is an


                                     18
inconsistency between two provisions.”            GSI Commerce Solutions,

Inc. v. BabyCenter, L.L.C., 618 F.3d 204, 214 (2d Cir. 2010).               The

clawback provision in Section 10.01(a) deals more specifically

with    the   situation    of   a   noteholder   or   a   certificate   holder

receiving a distribution in an amount that does not match his or

her entitlement under the Indenture and thus provides a more

targeted mechanism for redress rather than the “hair trigger” of

Section 4.01(c).14    15


            iv. Event of Default under Section 4.01(d)

       Although both intervenors and defendant cited only Section

4.01(c) as the basis of an event of default in the direction letter

and notice of default, in briefing the instant motion intervenors

also contend that an event of default has occurred under Section

4.01(d). To put this argument in context, we quote Section 4.01(d)

of the Indenture once again:


       14    As noted earlier, the parties dispute whether the Payment Date
Schedules prepared by the Administrative Agent were actually erroneous. That
issue, however, is irrelevant in applying Judge Pauley’s reasoning here because
the parties in U.S. Bank did not dispute that some of the Payment Reports
prepared by the collateral manager actually contained errors. 2013 WL 1180414,
at *3. Therefore, Judge Pauley’s reasoning is applicable here even assuming,
arguendo, that the Payment Date Schedules indeed contained errors as alleged by
intervenors.
      15     At oral argument, intervenors maintained that they are entitled to,
as one of the remedies available to them under the Indenture, issue a notice of
default under Section 4.01(c) without first utilizing less drastic remedies
available to them under the Indenture, such as: (1) asking the Trustee to invoke
the clawback mechanism specified in Section 10.01(a) of the Indenture; and (2)
directing the Senior Trustee and Trustee to direct the Security Trustee
(pursuant to Section 4.03(a)(iii) of the Indenture) to request information
relating to the Accounts (pursuant to Section 2.04(h) of the Administrative
Agency Agreement). See Oral Arg. Tr. 42. Given our conclusion that there was
no event of default, we need not resolve the legal validity of this position
although we do have reservations as expressed during oral argument.

                                       19
     Failure by the Issuer to comply with any of the covenants,
     obligations, conditions or provisions binding on it under
     the Indenture, the Security Trustee Agreement or the Notes
     (other than a payment default for which provision is made
     in clauses (a), (b) or (c) above), if such failure or such
     breach materially adversely affects the holders of the
     [Series A Notes] and continues for a period of 10 days or
     more. . . .

Indenture § 4.01(d).

     Intervenors rely on two sections of the Indenture to assert

that the Issuer, Fan Engine, has breached Section 4.01(d) in a

manner that “materially adversely affects” them as the holders of

Series A Notes, thereby triggering an event of default.                      First,

intervenors argue that Fan Engine breached Section 3.08(a) of the

Indenture,     which     specifies       the      priority        in     receiving

distributions,   by    letting    the    Administrative      Agent       make     some

distributions to E Certificate holders before fully paying the

Scheduled    Principal      Payment      Amounts     to     the        noteholders.

Intervenors appear to further argue that the same distributions to

E Certificate holders constituted a breach of Section 3.01(c),

which provides that “[n]o withdrawal from or transfer from or to

any Account shall be made except in accordance with the terms of

this Indenture [and related documents.]”

     The Court concludes that reliance on Section 4.01(d) is

misplaced.     This argument disregards the language of Section

4.01(d):    “failure   by   the   Issuer     to   comply    with       any   of   the

covenants, obligations, . . . binding on it.”              Indenture § 4.01(d)


                                        20
(emphasis added).        Intervenors point to no specific covenant or

obligation binding on the Issuer that the Issuer breached.                 As the

parties agree, the Issuer was not involved in performing the

allegedly     inaccurate         calculations      nor       in     effectuating

distributions based on the outcome of those calculations. In fact,

the Indenture at issue here was carefully designed to insulate the

Issuer from any access to monies received or involvement in their

distribution.      Indenture § 3.01(c) (“The Security Trustee shall

have sole dominion and control over the Accounts (including, inter

alia, the sole power to direct withdrawals or transfers from the

Accounts)”).16     Given these features of the Indenture, imposing on

the Issuer an obligation to assure that the distributions be in

accordance   with    the    Indenture     would   also     create   an   internal

inconsistency by requiring a party to make sure that a process

works properly when the contract specifically insulates the party

from that process. Morse/Diesel, Inc. v. Trinity Industries, Inc.,

67   F.3d   435,   439     (2d   Cir.)   (“The    entire    contract     must   be




      16    At oral argument, intervenors stated that “the issuer has the
ability to look at the payments and, if they are incorrect, engage with the
Administrative Agent and say why that is the case.” The Administrative Agency
Agreement provides that “[t]he Administrative Agent shall provide such
information relating to the Accounts to the Security Trustee as it may
reasonably request from time to time and as required under the Indenture.”
Administrative Agency Agreement, § 2.04(h). However, the Agreement does not
include a parallel provision on the Administrative Agent’s obligation with
respect to the Issuer’s request.

                                         21
considered, and all parts of it reconciled, if possible, in order

to avoid an inconsistency.”).17       18




      17    In their motion papers, intervenors suggested that interpreting
Section 4.01(d) of the Indenture as limiting the Issuer’s obligations to the
amount specified in the Payment Date Schedule would make the priority scheme
specified in Section 3.08(a) of the Indenture meaningless. Intervenors’ Mem.
of Law in Opp. (ECF No. 37) at 17. The Court disagrees. The priority scheme
governs the Administrative Agent’s calculations in preparing the Payment Date
Schedule. See Indenture § 3.06(h) (“[T]he Issuer will cause the Administrative
Agent to prepare and deliver . . . [the Payment Date Schedule] setting forth
the payments, transfers, deposits and distributions to be made pursuant to
Section 3.07 and Section 3.08(a)[.]”) (emphasis added). Clearly, the priority
scheme under Section 3.08(a) still takes part in the Indenture’s operation.
      18    At bottom, it appears that all of the intervenors’ arguments stem
from the idea that Fan Engine as the Issuer has the ultimate obligation to
ensure that the noteholders, regardless of disbursements consistent with the
Payment Date Schedule, receive distributions that comport to their entitlements
under the Indenture. See Oral Arg. Tr. 6-7. In addition to the gulf between
this argument and the language and structure of the Indenture, the position
that the Issuer should bear the potentially severe consequences of an error by
an entity that is not its agent and over whom it has no control, when it lacks
the power to remedy any possible error by that entity would seem—though we do
not hold so here—to run afoul of a basic tenet of New York law: “a contract
should not be interpreted to produce a result that is absurd, commercially
unreasonable or contrary to the reasonable expectations of the parties.”
Greenwich Capital Financial Products, Inc. v. Negrin, 74 A.D.3d 413, 415 (N.Y.
App. Div. 2010).

                                      22
                             III.   Conclusion

     Having     found   no    ambiguity    in    the   Indenture    and   the

interpretations advanced by intervenors unreasonable,              the Court

concludes that intervenors have failed to carry their burden to

raise a question of material fact.         For the reasons stated above,

plaintiffs' motion for summary judgment seeking a declaration that

no event of default has occurred under the Indenture and related

operative documents is granted.           This order resolves ECF Docket

entry No. 28.




     Dated:      New York, New York



                                           ~~b
                 October 1, 2019



                                            UNITED STATES DISTRICT JUDGE




                                     23
